DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 9 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as  "a step".
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-6, 11, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR20100109605(A)) as cited in IDS dated 1/17/20 with citations from machine translation provided by Applicant in view of Yoo et al. (US 2018/0145323).
Regarding claim 1, Hwang discloses a positive electrode material (cathode active material, abstract) comprising: a first positive electrode active material represented by Formula 1 (LiCoO2, p. 4, line 28, claim 13); and a second positive electrode active material in a form of a single particle and represented by Formula 2 (lithium nickel manganese cobalt oxide including 
Continuing with claim 1 Hwang discloses  LiCo1-aM1 aO2  [Formula 1]
LiNibCocMndM2 eO2  [Formula 2] wherein, in Formula 1, 0≤a≤0.2(LiCoO2, p. 4, line 28, claim 13), and wherein, in Formula 2, 0<b≤0.6, 0<c≤0.35, 0<d≤0.35, and 0≤e≤0.1 (lithium nickel manganese cobalt oxide, claim 1) but does not explicitly disclose at least one of nickel (Ni), cobalt (Co), and manganese (Mn) included in the second positive electrode active material has a concentration gradient gradually changing from a center of the particle to a surface thereof.
Yoo teaches the first cathode active material particle includes a lithium metal oxide including a continuous concentration gradient in at least one region between a central portion and a surface portion([0010]).   Yoo teaches the first cathode active material particle may be represented by the following Chemical Formula 1, LixM1aM2bM33Oy ([0013]). Yoo teaches in the Chemical Formula 1 above, M1, M2 and M3 may each represent the first metal, the second metal and the third metal, and may be selected from Ni, Co, Mn, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga or B, and 0<x≤1.1, 2≤y≤2.02, 0<a<1, 0<b<1, 0<c<1, and 0<a+b+c≤1 ([0014]) and in some embodiments the first metal may be nickel, the second metal may be manganese and the third metal may be cobalt ([0017]).  Yoo teaches high capacity and power of the lithium secondary battery may be realized by the first cathode active material particle([0030]).

Regarding claim 2, modified Hwang discloses all of the claim limitations as set forth above. Modified Hwang further discloses the first positive electrode active material and the second positive electrode active material are included in a weight ratio of 10:90 to 95:5 (Hwang, claim 14) which overlaps the claim range of 40:60 to 90:10, thus reading on the limitation.
Modified Hwang is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 3, modified Hwang discloses all of the claim limitations as set forth above. Modified Hwang does not explicitly disclose  the first positive electrode active material has an average particle diameter (D50) of 10 μm or more.
It would have been obvious to one of ordinary skill in the art to provide the first positive electrode active material has an average particle diameter (D50) of 10 μm or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 4, modified Hwang discloses all of the claim limitations as set forth above. Modified Hwang discloses  the first cathode active material particle may a first metal 
It would have been obvious to one of ordinary skill in the art to provide in the positive electrode material of modified Hwang,  the manganese (Mn) included in the second positive electrode active material has a concentration gradient gradually decreasing from the center of the particle to the surface thereof, in order to provide high capacity and power of the lithium secondary battery.
Regarding claim 5, modified Hwang discloses all of the claim limitations as set forth above. Modified Hwang further discloses  the second positive electrode active material has an average particle diameter (D50) of 3 to 20 µm (Hwang, claim 6) which overlaps the claim range of 5 μm to 10 μm, thus reading on the limitation.
Modified Hwang is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 6, modified Hwang discloses all of the claim limitations as set forth above. Modified Hwang does not explicitly disclose  the second positive electrode active material has a grain size of 200 nm to 500 nm.

Regarding claim 11, modified Hwang discloses all of the claim limitations as set forth above. Modified Hwang further discloses a positive electrode for a lithium secondary battery, the positive electrode comprising the positive electrode material of claim 1(Hwang, claim 12).
Regarding claim 12, modified Hwang discloses all of the claim limitations as set forth above. Modified Hwang further discloses a lithium secondary battery comprising the positive electrode of claim 11(Hwang, claim 16).
Allowable Subject Matter
9.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 7 is directed to a method of preparing a positive electrode material, the method comprising: preparing a first positive electrode active material represented by Formula 1 by mixing and sintering a cobalt oxide, a lithium-containing raw material, and a doping element M1-containing raw material; preparing a second positive electrode active material in a form of a single particle, which is represented by Formula 2, by sintering a nickel cobalt manganese hydroxide precursor having a core-shell structure and a lithium-containing raw material at 900° C. or more; and mixing the prepared first positive electrode active material and the prepared second positive electrode active material, wherein at least one of nickel, cobalt, and manganese in the second positive electrode active material has a concentration gradient gradually changing from a center of the particle to a surface thereof: LiCo1-aM1 aO2  [Formula 1]
bCocMndM2 eO2  [Formula 2] wherein, in Formula 1, M1 comprises at least one selected from the group consisting of aluminum (Al), titanium (Ti), magnesium (Mg), and zirconium (Zr), and 0≤a≤0.2, and wherein, in Formula 2, M2 comprises at least one selected from the group consisting of Al, Ti, Mg, Zr, yttrium (Y), strontium (Sr), and boron (B), and 0<b≤0.6, 0<c≤0.35, 0<d≤0.35, and 0≤e≤0.1.
	In the instant invention, at least one of the nickel, cobalt, and manganese in the second positive electrode active material may have a concentration gradient gradually changing from the center of the particle to the surface thereof by using the nickel cobalt manganese hydroxide precursor([0095] US 2020/0235381). Preferably, the second positive electrode active material may have a concentration gradient in which the amount of manganese is gradually decreased from the center of the particle to the surface thereof and, complementarily, the amount of cobalt is gradually increased([0095]).
The closest prior art is Iwanaga et al. (US2009/0181311) as cited in IDS dated 4/13/21. Iwanaga discloses  a method of preparing a positive electrode material(example 1), the method comprising: preparing a first positive electrode active material represented by Formula 1 by mixing and sintering a cobalt oxide, a lithium-containing raw material, and a doping element M1-containing raw material (lithium cobalt oxide containing elements zirconium, magnesium [0039]); LiCo1-aM1 aO2  [Formula 1]  (claim 5), wherein, in Formula 1, M1 comprises at least one selected from the group consisting of aluminum (Al), titanium (Ti), magnesium (Mg), and zirconium (Zr), and 0≤a≤0.2 ([0023]), preparing a second positive electrode active material in a form of a single particle (layered lithium nickel manganese oxide [0040]), but does not disclose, teach, or render obvious preparing a second positive electrode active material which is represented by Formula 2, by sintering a nickel cobalt manganese hydroxide precursor having a  mixing the prepared first positive electrode active material and the prepared second positive electrode active material, wherein at least one of nickel, cobalt, and manganese in the second positive electrode active material has a concentration gradient gradually changing from a center of the particle to a surface thereof: LiNibCocMndM2 eO2  [Formula 2] and wherein, in Formula 2, M2 comprises at least one selected from the group consisting of Al, Ti, Mg, Zr, yttrium (Y), strontium (Sr), and boron (B), and 0<b≤0.6, 0<c≤0.35, 0<d≤0.35, and 0≤e≤0.1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724